9/9/2018 Milwaukee cop says she doesn't trust department on domestic violence
, Get Unlimited Access To Local News

99¢ Per Month*

Subscribe
(http://offers.jsonline.com/specialoffer?
gps-
source=BENBsep&utm_medium=nanobarap5&utm_source=bounce-
exchange&utm_campaign=FALLBB)

t-

Milwaukee cop says she doesn't trust her department on
domestic violence

Bruce Vielmetti, Milwaukee Journal Sentinel — Published 4:02 p.m. CT July 18, 2018 | Updated 5:26 p.m. CT July 18, 2018

A Milwaukee police officer testified Tuesday she didn't report assaults by her live-in boyfriend for months
because she doesn't trust her own department to take domestic violence seriously.

The woman finally did tell police in April 2017 that her boyfriend, Milwaukee Fire Capt. Leon Butts Jr., had
choked her that month so badly she vomited blood. Now he's charged for that and other incidents dating back
months in the couple's volatile relationship. He faces two counts of misdemeanor battery, plus felony counts of
stalking, strangulation and sexual assault, all with domestic violence modifiers.

His trial began Monday and the victim — the first witness — was on the stand into Tuesday afternoon. The
Journal Sentinel is not naming her because she is considered a sexual assault victim, and Circuit Judge
Carolina Stark ordered television cameras not to show her face.

 

(Photo: Milwaukee County Sheriffs The six-year veteran of MPD described fights she and Butts, 48, had over mutual suspicions of cheating. She
Offi a .
ia said in March 2017, he slapped her so hard she got a black eye that she lied about at work the next day.

The final straw was April 23, 2017. She said Butts was again suspicious of her cheating, without reason, and while he was in the shower, she found
evidence of what she thought might be an affair among his belongings. That led to a violent confrontation in which she broke a plate and he lifted her by
the neck until she nearly passed out and vomited blood.

Three days later, she reported the incident to police. EXHIBIT

LIKE US ON FACEBOOK: Get the latest Journal Sentinel news in your feed ; 2 : ?

(http://bit.ly/2xfZ9Bv)

On cross-examination, defense attorney Jane Christopherson repeatedly asked about various times and ways the victim could have reported Butts or left
his home.

But the woman, 35, said the way MPD handled an earlier complaint she made about domestic violence against another man — dropping it to disorderly
conduct and declining to find the elements of domestic violence — eroded her confidence. See es om ao 1 3 2 2

Case 2:16-cv-01089-WED Filed 06/21/19 Page 1of3 Document 86-39

NUps://www.jsonline.com/story/NEws/criMe/2U 18/U // 15/Milwaukee-Cop-Says-sne-doesni-trust-department-domesuc-vidience/ / YooOOUUUZ/ Ws
Q/9/9N1R Milwatikee enn savs she doesn't triist danartment an damestic vinlance
"If they'd have taken it seriously, | wouldn't be here today," she said. She also testified it was embarrassing to be the kind of couple police officers respond

to frequently, the kind that experiences repeated arguments that lead to police calls.

Lastly, she said because the relationship seemed "perfect" at the start, she was willing to give it repeated chances as the relationship became more
dysfunctional.

Christopherson also introduced several nasty texts the woman sent Butts calling him a loser in colorful ways, challenging his manhood and telling him
that lots of other men in the Fire Department ask her out.

On re-direct, the woman said the texts — from among thousands the couple exchanged — did not give an accurate summary of the three-year
relationship.

Christopherson also questioned why the victim didn't mention a sexual assault until her fourth interview with investigators. She said it was violating and
that she had to work with the same people in the department.

Six months after the initial charges were filed, prosecutors added a count of second-degree sexual assault of an unconscious victim, from November
2016. The woman testified Tuesday that after their sex life had gone dormant, due to their increasing arguments, Butts would sometimes tell her in the
morning that they had had sex, when she had no memory of it.

Butts, formerly employed by the Police Department, joined the Fire Department in 1992 and earns about $102,000 a year. He was suspended with pay
during an internal MFD investigation after being charged in 2017 and remains on administrative leave.

His trial continues this week.

 

Milwaukee Fire Department Captain Leon Butts runs through instructions on administering chest compressions during a CPR training session. (Photo: Mike De Sisti/
Milwaukee Journal Sentinel)

"77> ="13 28

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 3 Document 86-39

NUps://WWW.JSONIINE.COM/STOry/NEWS/CriMe/2U 18/U// 16/MilWauKee-COop-Says-sne-doesni-trust-department-domesuc-vidlence/ / YoooUUUZ/ 2/3
QIQi2n1k Milwaukee cnn saves she doesn't trust danartment an damestic vinlance

+ +--+ »«Fop Headlines:

Scott Walker's ex-DOT secretary says governor isn't telling the truth about roads

leave-hospital-mobile-berlin-heart/1156332002/)

State waits 2 years to tell nursing board that teen inmate nearly died

years-tell-nursing-board-teen-who-nearly-died/1223535002/)

(https://www.jsonline.com/story/news/politics/elections/2018/09/07/state-waits-2-
years-tell-nursing-board-teen-who-nearly-died/1223535002/) SUPPORT

JOURNALISM: Become a subscriber today

(https://offers.jsonline.com/specialoffer?gps-
source=CPNEWS&utm_medium=onsite&utm_source=news&utm_campaign=NEWSROOM&utm_content=CPNEWS)

Read or Share this story: https://jsonl.in/2uxHntu

w= ----1324

Case 2:16-cv-01089-WED Filed 06/21/19 Page 3 of 3 Document 86-39

httos:/Awww.isonline.com/storv/news/crime/2018/07/1 8/milwaukee-cop-says-she-doesnt-trust-department-domestic-violence/796650002/ 3/3
